DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4 – 6, 11 – 13, and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 7 – 10, and 14 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aleksey Urmanov et al. (U.S. Patent Publication 20160283533).

With respect to claims 1, 8, and 15, Urmanov teaches:
 determining a plurality of data objects, each data object in the plurality of data objects comprising a first attribute and a second attribute (see paragraph [0034], for first and second attributes, also see paragraph [0017], where objects have attributes); 
sorting values of the first attribute of the plurality of data objects (see paragraphs [0068] and [0069], where attribute values, or data points, are sorted or organized for clustering); 
sorting values of the second attribute of the plurality of data objects (see paragraphs [0068] and [0069], where attribute values, or data points, are sorted or organized for clustering); 
determining a first distance value based on the sorted values of the first attribute of the plurality of data objects (see paragraphs [0068] and [0069], where a distance function is calculated for clustering); 
determining a second distance value based on the sorted values of the second  attribute of the plurality of data objects (see paragraphs [0068] and [0069], where a distance function is calculated for clustering); and 
defining a plurality of clusters based on the sorted values of the first attribute of the plurality of data objects, the first distance value, the sorted values of the second attribute of the plurality of data objects, and the second distance value (see paragraph [0049], where multi distance clustering is performed on data objects). 

With respect to claims 2, 9, and 16, Urmanov teaches:
wherein defining the plurality of clusters comprises: defining a first set of ranges of values based on the first plurality of values and  the first distance value (see paragraph [0016], where a range of values is defined); 
defining a second set of ranges of values based on the second plurality of values  and the second distance value (see paragraph [0020], where a second range of values id defined); and 
determining a set of permutations of a range of values in the first set of ranges of values and a range of values in the second set of ranges of values, wherein each cluster in the plurality of clusters is defined based on a permutation in the set of permutations of a range of values in the first set of ranges of values and a range of values in the second set of ranges of values (see paragraph [0020], where a cluster is defined using 3 values). 


With respect to claims 3, 10, and 17, Urmanov teaches:
wherein the program further comprises a set of instructions for assigning data objects in the plurality of clusters based on the values of the first and second attributes of the data objects (see paragraph [0049], where multi distance clustering is performed on data objects). 

With respect to claims 7 and 14, Urmanov teaches:
a set of instructions for providing, for each cluster in the plurality of clusters, the range of values of the first attribute used to define the cluster and the range of values of the second attribute used to define the cluster (see paragraph [0016], where a range of values is defined). 

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/           Primary Examiner, Art Unit 2167
December 8, 2022